33 F.3d 52
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Paul M. McGOWAN, Plaintiff Appellant,v.T.E. RUSSELL;  J.B. Hummel;  J.P. Inman;  Mike Billips,Magistrate;  James C. Lanning, Defendants Appellees.
No. 94-1032.
United States Court of Appeals, Fourth Circuit.
Submitted July 26, 1994.Decided August 24, 1994.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, District Judge.  (CA-92-391-3-P).
Paul M. McGowan, Appellant Pro Se.
Frank Bayard Aycock, III, Charlotte, N.C., and Jacob Leonard Safron, Special Deputy Attorney General, Raleigh, N.C., for Appellees.
W.D.N.C.
AFFIRMED.
Before PHILLIPS, WILLIAMS and MOTZ, C.J.
PER CURIAM:


1
Appellant appeals from the district court's order denying Appellant's Fed.R.Civ.P. 60(b) motion for relief from the district court's order dismissing Appellant's 42 U.S.C. Sec. 1983 (1988) action for failure to comply with a discovery order.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  McGowan v. Russell, No. CA-92-391-3-P (W.D.N.C. Nov. 24, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny McGowan's request for appointment of counsel